Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 16 is cancelled. 
Claims 2, 4, 8, 10, 13, and 15 are amended. 

Claims 1 – 15 and 17 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is maintained in light of the amendments. 

The rejection of claims 2 – 5, 8 – 11 and 15, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 08/13/2021, with respect to the rejection of amended claims 1 – 15 and 17, under 35 U.S.C. 101, have been fully considered and are persuasive.  The rejection of amended claims 1 – 15 and 17, under 35 U.S.C. 101, has been withdrawn. 

Applicant's arguments filed 08/13/2021, regarding the rejection of amended claims 1, 3, 6, 7, 9, 11 – 15 and 17, under 35 U.S.C. 102a)(1),have been fully considered but they are not persuasive. 

Applicant argues, claim 1 as representative, the prior art of record fails to disclose, teach, or reasonably suggest in combination the limitations “processing each of the first amount of the plurality of first blocks into a second amount of a plurality of second blocks” and “encoding the second amount of the plurality of second blocks via a block coding”. The Examiner disagrees. 

Houhouche specifically teaches, figure 5, element 12100, an inner encoder capable of LDPC encoding. Specifically, the disclosed LDPC encoder is capable of “two different LDPC structures that are defined, these are called Type A and Type B”. Type A and Type B be are defined by the number of bits in a FEC frame. The examiner asserts the use of either Type A or Type B will result in segmentation that results in a different number of input blocks to be different than the number of output blocks and as a result “processing each of the first amount of the plurality of first blocks into a second amount of a plurality of second blocks” (paragraph 0082).

Houhouche additionally teaches, figure 5, element 12100, an outer encoder capable of CRC encoding. The examiner asserts CRC is a coding scheme that operates on blocks of data, a linear block code (paragraph 0081). 

Regarding claim 13, Applicant argues the prior art of record fails to disclose, teach, or reasonably suggest in combination the limitation “a degree of a generator polynomial of the cyclic coding scheme is related to a maximal consecutive correctable codewords for decoding”. The Examiner disagrees.
Houhouche teaches figure 5, element 12100, an outer encoder capable of CRC encoding. One of ordinary skill in the art, at the time of filing, would recognize a CRC is mathematically represented by a polynomial, in which the degrees of the polynomial “is related to a maximal consecutive correctable codewords for decoding” (paragraph 0083). 

And in light of the arguments above the rejection of claims is maintained. 

Specification (old)
The abstract of the disclosure is objected to because the abstract is a single sentence, appears to be a recitation of claim 1, and therefor fails to be in a narrative form.  The abstract fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102 (old)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9, 11 – 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouhouche et al., U.S. Publication 2016/0344492 (herein Mouhouche).

Regarding claims 1 and 7, claim 1 as representative, Mouhouche discloses: An encoding method for a wireless local area network, comprising: encoding a packet via a cyclic coding scheme into a first amount of a plurality of first blocks (figure 5, element 12100); processing each of the first amount of the plurality of first blocks into a second amount of a plurality of second blocks (figure 5, element 12100); and encoding the 

Regarding claims 3 and 9, claim 3 as representative, Mouhouche discloses: a bit length of plurality of first subblocks and a degree of a generator polynomial of the cyclic coding scheme is related to a maximal consecutive correctable amount for decoding (paragraph 0081).

Regarding claims 5 and 11, claim 5 as representative, Mouhouche discloses: at least a cyclic redundancy check bit is padded to each of the second amount of the plurality of second blocks before the block coding scheme (figure 2, element 12100; paragraph 0081).

Regarding claims 6 and 12, claim 6 as representative, Mouhouche discloses: the block coding scheme is a low-density parity-check (LDPC) coding scheme or a Reed-Solomon (RS) coding scheme (figure 5, element 12100).

Regarding claim 13, Mouhouche discloses: A receiver apparatus for a wireless local area network (figure 13, 18), comprising: an inner decoder, configured to decode a packet via a block coding scheme into a plurality of block codes (figure 5, element 12100); and an outer decoder, configured to decode the plurality of block codes via a cyclic coding scheme (figure 5, element 12100).

Regarding claim 14, Mouhouche discloses: the inner encoder is configured to verify the decoded block code of the plurality of block codes of the packet by checking a checksum of the decoded block code (figure 13, element 23000).

Regarding claim 15, Mouhouche discloses: the outer decoder is configured to decode a block code of the plurality of block codes of the packet when the block code of the plurality of block codes of the packet is not valid, and the block code is arranged into a shift register corresponding to a cyclic code of the cyclic coding scheme (figure 13, element 23000).

Regarding claim 17, Mouhouche discloses: the block coding scheme is a low-density parity-check (LDPC) coding scheme or a Reed-Solomon (RS) coding scheme (figure 5, element 12100).

Claim Rejections - 35 USC § 103 (old)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mouhouche, in view of Shen et al., U.S. Publication 2009/0199062 (herein Shen).

Regarding claims 2 and 8, claim 2 as representative, Mouhouche teaches the limitations of the parent claim. Mouhouche additionally teaches: padding and de-padding (paragraph 0174). Mouhouche does not explicitly teach: segmenting the packet into a plurality of first subblocks with at least a leftover bit, wherein the at least a leftover bit is padded with at least a leading digital 0; segmenting each of the plurality of first subblocks into a plurality of second subblocks with at least a leftover subblock; and padding the plurality of second subblocks with at least a leading digital 0 to generate the first amount of the plurality of first blocks to correspond to a highest exponent in a polynomial notation of the cyclic coding scheme.
Shen teaches: segmenting the packet into a plurality of first subblocks with at least a leftover bit, wherein the at least a leftover bit is padded with at least a leading digital 0 (paragraph 0055); each of the plurality of first subblocks into a plurality of second subblocks with at least a leftover subblock (paragraph 0055); and padding the plurality of second subblocks with at least a leading digital 0 to generate the first amount of the plurality of first blocks to correspond to a highest exponent in a polynomial notation of the cyclic coding scheme (paragraph 0055; figure 8).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Mouhouche: encoding method for a wireless local area network; with the teaching of Shen: segmenting and padding, for the purpose of frame transmission management paragraph 0055). Padding data frames well-known in the art (paragraph 0174). Managing multiple fame formats is well-known design choice in the art (figure 8). Padding segmented blocks would be 

Regarding claims 4 and 10, claim 4 as representative, Mouhouche teaches the limitations of the parent claim. Mouhouche additionally teaches: Mouhouche additionally teaches: padding and de-padding (paragraph 0174). Mouhouche does not explicitly teach: the step of processing each of the first amount of the plurality of first blocks into the second amount of the plurality of second blocks comprises: segmenting the first amount of the plurality of first blocks into the second amount of the plurality of second blocks; dividing the each of the second amount of the plurality of second blocks; and padding each of the second amount of the plurality of second blocks with a least a leading digital 0.
Shen teaches: the step of processing each of the first amount of the plurality of first blocks into the second amount of the plurality of second blocks comprises: segmenting the first amount of the plurality of first blocks into the second amount of the plurality of second blocks (paragraph 0055; figure 8); dividing the each of the second amount of the plurality of second blocks (paragraph 0055; figure 8); and padding each of the second amount of the plurality of second blocks with a least a leading digital 0 (paragraph 0055; figure 8). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.